PER CURIAM.
Appellant, William Andrew Stroup, challenges his sentence and the $100 indigent legal assistance lien that the trial court imposed without informing him of his right to a hearing to dispute the amount of the lien. We affirm Appellant’s sentence with*1010out further comment. We also affirm the $100 indigent legal assistance lien in this felony case in light of our recent holding in Mills v. State, 1D14-1805, 2015 WL 5447808, at *1-3 (Fla. 1st DCA June, 17, 2015) (en banc) (holding that notice and hearing are not required before the imposition of a legislatively mandated minimum public defender’s lien and receding from all decisions holding to the contrary).
AFFIRMED.
LEWIS, MAKAR, and WINOKUR, JJ„ concur.